United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 October 20, 2004

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 04-30381
                         Summary Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,
versus

MARVIN L. BYRD,

                                    Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
              for the Middle District of Louisiana
                      USDC No. 02-CR-101-1
                      --------------------

Before DAVIS, SMITH, and DENNIS, Circuit Judges.

PER CURIAM:*

     Marvin L. Byrd appeals his conviction, after guilty plea,

for being a felon in possession of a firearm, in violation of 18

U.S.C. § 922(g)(1).   Byrd pleaded guilty conditioned upon his

right to appeal the district court’s denial of his motion to

suppress evidence gained by a police officer in a warrantless

detention and search.   Byrd argues that the district court erred

when it denied his motion to suppress evidence because the

officer who searched him had no objectively reasonable basis to

detain him and that the detention and pat down search, which led


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 04-30381
                                -2-

to the discovery of the firearm and Byrd’s confession, fails

under the standard set forth in Terry v. Ohio, 392 U.S. 1, 22

(1968).

     Suppression hearing testimony indicates that before the

officer conducted the pat down search or otherwise detained Byrd,

see United States v. Watson, 953 F.2d 895, 897 n.1 (1992), the

officer observed Byrd in a high crime area where homes were

frequently abandoned and then taken over by people who were

involved in criminal activity, it was midnight, Byrd was on the

porch of a house that appeared to be under construction, Byrd

initially admitted that he did not reside in the house and

indicated that he did not know how to reach the owner, and Byrd

appeared nervous.   Also, from prior drug investigations that the

officer had conducted in the same area of town, the officer

recognized Byrd as someone who frequented areas of high drug use.

The totality of the circumstances thus indicates that the officer

had a reasonable, articulable suspicion to conduct the

investigatory stop.   See United States v. Jordan, 232 F.3d 447,

448-49 (5th Cir. 2000); United States v. Holloway, 962 F.2d 451,

459 & n.22 (5th Cir. 1992).   When the officer conducted the pat

down search, which is permitted once an investigatory stop is

properly made, see Jordan, 232 F.3d at 449, the officer saw a

crack cocaine pipe sticking out of Byrd’s back pocket.

Additionally, a firearm was visible inside the open doorway of
                           No. 04-30381
                                -3-

the house.   The district court therefore did not err when it

denied Byrd’s motion to suppress.

     The judgment of the district court is AFFIRMED.